



Exhibit 10.1


AMENDMENT NO. 1
TO
THE LINCOLN ELECTRIC COMPANY
EMPLOYEE SAVINGS PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2019)


The Lincoln Electric Company, an Ohio corporation, hereby adopts this Amendment
No. 1 to The Lincoln Electric Company Employee Savings Plan (As Amended and
Restated Effective January 1, 2019) (the “Plan”), effective as of July 1, 2019.
I.



Section 1.1(6) of the Plan is hereby amended in its entirety to read as follows:
“(6)    Before-Tax Contributions: The contributions made pursuant to Section 3.1
of the Plan (excluding Roth Contributions), elective deferral contributions made
to the Weartech Plan on behalf of Former Weartech Plan Participants and elective
deferral contributions made to the Harris Plan on behalf of Former Harris Plan
Participants. Except as otherwise specifically provided in the Plan, the term
“Before-Tax Contributions” when used herein shall include all Catch-Up
Before-Tax Contributions, as defined in Section 3.11.”
II.



Section 1.1(19) of the Plan is hereby amended in its entirety to read as
follows:
“(19)    Eligible Employee: An Employee who is eligible to have his Employer
make Before-Tax Contributions and Roth Contributions for him to the Trust as
provided in Article II of the Plan.”
III.



Section 1.1(20) of the Plan is hereby amended in its entirety to read as
follows:
“(20)    Eligible Rollover Distribution: Any distribution of all or any portion
of the balance to the credit of the distributee, except (a) any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee’s designated beneficiary, or for a specified period of ten
years or more, (b) any distribution to the extent the distribution is required
under section 401(a)(9) of the Code, (c) the portion of any distribution that
consists of after-tax employee contributions (other than a distribution from a
designated Roth account (as defined in section 402A of the Code)), (d) any
distribution that is made upon hardship of the Employee and (e) such other
amounts specified in Treasury regulations or Internal Revenue Service rulings,
notices or announcements issued under section 402(c) of the Code.”
IV.



The second sentence of Section 1.1(47) of the Plan is hereby amended in its
entirety to read as follows:
“The applicable Matching Employer Contribution Percentage shall be applied as
provided in Section 4.1 (or the Employer’s Instrument of Adoption) against
Before-Tax Contributions and Roth Contributions made for a Plan Year that are
not in excess of the percentage of Compensation specified in Section 4.1 or in
the Employer’s Instrument of Adoption.”
V.



Section 1.1(52) of the Plan is hereby amended in its entirety to read as
follows:
“(52)    Non-ESOP Account: The Non-ESOP Account shall consist of the following
amounts, plus allocated earnings thereto: (a) Before-Tax Contributions, Roth
Contributions, Matching Employer Contributions, Qualified Nonelective
Contributions, Nonelective Employer Contributions and Transitional Employer
Contributions, in each case that are made for the current Plan Year and invested
in the Holdings Stock Fund; (b) all contributions invested in any Investment
Fund other than the Holdings Stock Fund and (c) solely to the extent designated
in any applicable Instrument of Merger or similar document, amounts transferred
to the Plan on behalf of a Member from another qualified plan pursuant to
Section 3.10 hereof; provided that the Non-ESOP Account shall not include any
portion of such contributions that are transferred to the Member’s ESOP Account
pursuant to Section 5.6 of the Plan. In furtherance of, but without limiting the
foregoing, the Non-ESOP Holdings Stock Sub-Fund, which is intended to be a stock
bonus plan as defined in Treasury Regulation Section 1.401-1(b)(1)(iii), is also
part of the Non-ESOP Account.”
VI.



Section 1.1 of the Plan is hereby amended by inserting the following new Section
1.1(61A) immediately following Section 1.1(61) thereof:
“(61A)     Roth Contributions: The contributions made pursuant to Section 3.1 of
the Plan which the Member has irrevocably designated as being contributed in
lieu of all or a portion of the Before-Tax Contributions that the Member is
otherwise eligible to make under the Plan, and which are treated by the Company
as includible in the Member’s gross income pursuant to Section 402A of the Code
at the time the Member would have received that amount in cash if the Member had
not elected to make the contribution. Except as otherwise specifically provided
in the Plan, the term “Roth Contributions” when used herein shall include all
Catch-Up Roth Contributions, as defined in Section 3.11.”





--------------------------------------------------------------------------------





VII.



Section 1.1 of the Plan is hereby amended by inserting the following new Section
1.1(61B) immediately following Section 1.1(61A) thereof:
“(61B)     Roth Rollover Contributions Sub-Account: The portion of a Member’s
Rollover Contributions Sub-Account that holds any amount received as a Rollover
Contribution on the Member’s behalf from a designated Roth account, as defined
in Section 402A of the Code, plus allocated earnings thereto.”
VIII.



Section 1.1(62) of the Plan is hereby amended in its entirety to read as
follows:
“(62)    Salary Reduction Agreement: An arrangement made under the Plan pursuant
to which an Employee agrees to reduce, or to forego an increase in, his
Compensation and his Employer agrees to contribute to the Trust the amount so
reduced or foregone as a Before Tax Contribution and/or Roth Contribution.”
IX.



Section 1.1(72)(a) of the Plan is hereby amended in its entirety to read as
follows:
“(a) is derived from his Before-Tax Contributions, Roth Contributions, Rollover
Contributions, Prior ESOP Contributions, Qualified Nonelective Contributions,
Nonelective Employer Contributions and Transitional Employer Contributions and
nonforfeitable at all times;”
X.



Section 1.1(72)(b) of the Plan is hereby amended in its entirety to read as
follows:
“(b)    is derived from Matching Employer Contributions and (i) in the case of a
Member employed by the Company, Welding, Cutting, Tools & Accessories, LLC,
Lincoln Electric Cutting Systems, Inc., Kaliburn, Inc., J.W. Harris Co., Inc.,
Smart Force, LLC, Vizient Manufacturing Solutions, Inc., Lincoln Global, Inc.
and Baker Industries, Inc. (but in the case of Members employed by J.W. Harris
Co., Inc., Smart Force, LLC or the Seal Seat Division of Lincoln Global, Inc.,
only with respect to Members who are Employees on or after August 1, 2017 or who
were Covered Employees prior to August 1, 2017 under the provisions of the Plan
then in effect) is 100% nonforfeitable at all times, or (ii) in the case of all
other Members is (A) 0% nonforfeitable prior to the Member’s completion of three
Years of Vesting Service and (B) 100% nonforfeitable on and after the Member’s
completion of three Years of Vesting Service; and”
XI.



Section 2.1 of the Plan is hereby amended by inserting a new sentence at the end
thereof to read as follows:
“Further, notwithstanding the preceding provisions of this Section, for purposes
of becoming an Eligible Employee on July 1, 2019, the requirement of Subsection
(2) of this Section shall be waived in the case of a Covered Employee who is
employed by Baker Industries, Inc. on July 1, 2019.”
XII.



Section 2.2(1) of the Plan is hereby amended in its entirety to read as follows:
“(1)    Any Eligible Employee may enroll in the Plan for purposes of having his
Employer make Before-Tax Contributions and/or Roth Contributions for him to the
Trust on the Enrollment Date on which he is initially eligible or on any
subsequent Enrollment Date by filing with the Administrative Committee at least
30 days (or such shorter period as the Committee shall determine) before such
Date an enrollment form prescribed by the Committee, which form shall include
(a) the desired effective date of the Eligible Employee’s enrollment in the
Plan, (b) his agreement commencing on or after the effective date to have his
Employer make Before-Tax Contributions and/or Roth Contributions for him to the
Trust, (c) his authorization to his Employer to withhold from his Compensation
payable on or after such effective date, any designated Before-Tax Contributions
and/or Roth Contributions and to pay the same to the Trust, and (d) his
direction that the Before-Tax Contributions, Roth Contributions and Employer
Contributions, if any, made by or for him be invested (to the extent permitted
under the Plan) in any one of the investment options permitted by Section 5.5.
Notwithstanding the preceding provisions of this Section, the terms and
provisions of the Plan in effect prior to January 1, 2019 contained special
membership rules for certain classes of Eligible Employees.”
XIII.



The last sentence of Section 2.2(2) of the Plan is hereby amended in its
entirety to read as follows:
“An Eligible Employee who is deemed to have enrolled pursuant to this Section
2.2(2) and Section 2.3 for purposes of having his Employer make Before-Tax
Contributions from his Base Compensation may separately elect (but shall not be
deemed to have elected) to enroll pursuant to Section 2.2(1) for purposes of
having his Employer make Before-Tax Contributions and/or Roth Contributions from
his Bonus Compensation.”
XIV.



The last sentence of Section 2.4 of the Plan is hereby amended in its entirety
to read as follows:
“An Employee shall cease to be a Member when he ceases to be an Eligible
Employee, a Nonelective Contribution Participant, a Transitional Contribution
Participant and a Matching Contribution Participant, provided, however, that if
after he ceases to be an Eligible Employee, a Nonelective Contribution
Participant, a Transitional Contribution Participant and a Matching Contribution
Participant, an Account continues to be maintained for him, he shall (subject to
Section 13.1) remain a Member for all purposes of the Plan other than for
purposes of making, or having his Employer make Before-Tax, Roth, Rollover or
Employer Contributions.”





--------------------------------------------------------------------------------





XV.



Section 2.5(1) of the Plan is hereby amended by inserting a new sentence at the
end thereof to read as follows:
“Further, notwithstanding the preceding provisions of this Section, for purposes
of becoming a Matching Contribution Participant on July 1, 2019, the
requirements of Subsection (1)(b) of this Section shall be waived in the case of
a Covered Employee employed by Baker Industries, Inc. on April 1, 2019.”
XVI.



Section 2.6(1)(a) of the Plan is hereby amended in its entirety to read as
follows:
“(a)    he is a Covered Employee who is employed by the Company, Welding,
Cutting, Tools & Accessories, LLC, Lincoln Electric Cutting Systems, Inc.,
Kaliburn, Inc., J.W. Harris Co., Inc., Smart Force, LLC, Lincoln Global, Inc.
and Baker Industries, Inc., and”
XVII.



Section 2.6(1) of the Plan is hereby amended by inserting a new sentence at the
end thereof to read as follows:
“Notwithstanding the preceding provisions of this Section, for purposes of
becoming a Nonelective Contribution Participant on July 1, 2019, the
requirements of Subsection (1)(b) of this Section shall be waived in the case of
a Covered Employee employed by Baker Industries, Inc. on April 1, 2019.”
XVIII.



Sections 2.8(1) and 2.9(1) of the Plan are hereby amended by deleting the term
“Before-Tax Contributions” and replacing it with the phrase “Before-Tax
Contributions and/or Roth Contributions” each place it appears therein.


XIX.



The title of Article III of the Plan is hereby amended to read as follows:
“ARTICLE III - BEFORE-TAX, ROTH AND ROLLOVER CONTRIBUTIONS”


XX.



Section 3.1 of the Plan is hereby amended in its entirety to read as follows:


“3.1 Amount of Contributions.
(1)     Upon enrollment pursuant to Section 2.2(1), a Member shall agree
pursuant to a Salary Reduction Agreement to have his Employer make Before-Tax
Contributions and/or Roth Contributions for him to the Trust of a specified
percentage of between 1% and 80% of his Compensation in 1% increments through
equal percentage pay period reductions with respect to his Base Compensation and
through payroll deduction with respect to his Bonus Compensation. Unless
otherwise provided pursuant to procedures established by the Administrative
Committee for a specified group or groups of Members, the percentage elected by
a Member pursuant to this Subsection shall apply to the Member’s Base and Bonus
Compensation. If the Administrative Committee establishes procedures that
provide for a specified group of Members to make separate Before-Tax and Roth
Contribution elections with respect to their Base Compensation and their Bonus
Compensation, the Committee may permit such Members to elect to contribute a
whole dollar amount, rather than a specified percentage, with respect to their
Bonus Compensation.
(2)     Upon enrollment pursuant to Sections 2.2(2) and 2.3, a Member shall be
deemed to have elected pursuant to an Automatic Salary Reduction Agreement to
have his Employer make Before-Tax Contributions for him to the Trust in an
amount equal to 4% of his Base Compensation through equal percentage pay period
reductions.
(3)    If a Member’s Before-Tax Contributions or Roth Contributions must be
reduced pursuant to Sections 3.5 through 3.8 or the requirements of applicable
law, his Before-Tax Contributions and Roth Contributions as so reduced shall be
the maximum percentage of his Compensation permitted by such Sections or law
notwithstanding the foregoing provisions of this Section requiring that
Before-Tax and Roth Contributions be made in specified increments of his
Compensation. In furtherance of the foregoing, and notwithstanding any provision
of the Plan to the contrary, in the event a Member has elected to make both
Before-Tax Contributions and Roth Contributions and it is determined that in a
particular pay period the Member’s Before-Tax Contributions and Roth
Contributions during a taxable year will reach the maximum amount applicable
under Section 3.5(1) or any other maximum amount applicable under the Plan, the
Member’s election with respect to Before-Tax Contributions will be applied first
(up to such maximum amount) and, if applicable, the Member’s election with
respect to Roth Contributions will be applied second (up to such maximum
amount), subject to any alternative procedure as may be adopted by the
Administrative Committee from time to time.”
XXI.



Section 3.2 of the Plan is hereby amended in its entirety to read as follows:
“3.2    Payments to Trustee. Before Tax Contributions and Roth Contributions
shall be transmitted to the Trustee as soon as practicable, but in any event not
later than the 15th business day of the month following the month in which such
Contributions would otherwise have been paid to the Members.”    





--------------------------------------------------------------------------------





XXII.



Sections 3.3 and 3.4 of the Plan are hereby amended by deleting the term
“Before-Tax Contributions” and replacing it with the phrase “Before-Tax
Contributions and/or Roth Contributions” each place it appears therein.


XXIII.



Sections 3.5, 3.6, 3.12, 4.1 and 4.11(2)(a) of the Plan are hereby amended by
(i) deleting the term “Before-Tax Contributions” and replacing it with the
phrase “Before-Tax Contributions and Roth Contributions” and (ii) deleting the
term “Catch-Up Before-Tax Contributions” and replacing it with the term
“Catch-Up Contributions,” each place they appear therein.


XXIV.



Section 3.5(2) of the Plan is hereby amended by inserting the following new
sentence at the end thereof:
“In the event both Before-Tax Contributions and Roth Contributions were made on
behalf of a Member for the taxable year to which the excess relates, any excess
Before-Tax Contributions will be returned to the Member first, subject to any
alternative procedure as may be adopted by the Administrative Committee from
time to time.”
XXV.



Section 3.6(4) of the Plan is hereby amended by inserting the following new
sentence at the end thereof:
“In the event both Before-Tax Contributions and Roth Contributions were made on
behalf of a Member for the Plan Year in which the excess arose, any excess
Before-Tax Contributions will be returned to the Member first, subject to any
alternative procedure as may be adopted by the Administrative Committee from
time to time.”
XXVI.



The second sentence of Section 3.7(1) of the Plan is hereby amended in its
entirety to read as follows:
“If two or more plans of the Controlled Group to which matching contributions,
Employee after tax contributions, Roth Contributions or Before Tax Contributions
(as defined in Section 3.5(1)) are made are treated as one plan for purposes of
section 410(b) of the Code, such plans shall be treated as one plan for purposes
of this Subsection (1); and if a Highly Compensated Eligible Employee
participates in two or more plans of the Controlled Group to which such
contributions are made, all such contributions shall be aggregated for purposes
of this Subsection (1) and, in the event that such plans have different plan
years, all such contributions made during the Plan Year under all such plans
shall be aggregated.”
XXVII.



The first sentence of Section 3.7(2) of the Plan is hereby amended in its
entirety to read as follows:
“For the purposes of this Section, the contribution percentage for a specified
group of Eligible Employees for a Plan Year shall be the average of the ratios
(calculated separately for each Eligible Employee in such group) of (a) the sum
of the Matching Employer Contributions and, at the election of an Employer, any
Before-Tax Contributions, Roth Contributions or Qualified Nonelective
Contributions paid under the Plan by or on behalf of each such Eligible Employee
for such Plan Year and not taken into account for such Plan Year under Section
3.6(2), to (b) the Eligible Employee’s compensation (as defined in Section
3.6(2)) for such Plan Year.”
XXVIII.



Section 3.8(1) of the Plan is hereby amended in its entirety to read as follows:
“(1)    In order to ensure that at least one of the actual deferral percentages
specified in Section 3.6(1) and at least one of the contribution percentages
specified in Section 3.7(1) are satisfied for each Plan Year, the Company may
monitor (or cause to be monitored) the amount of Before-Tax Contributions, Roth
Contributions and Matching Employer Contributions, if any, being made to the
Plan for each Eligible Employee during each Plan Year. In the event that the
Company determines that neither of such actual deferral percentages or neither
of such contribution percentages will be satisfied for a Plan Year, the
Before-Tax Contributions, Roth Contributions and/or Matching Employer
Contributions made thereafter for each Highly Compensated Eligible Employee (as
defined in Section 3.6(3)) shall be reduced (pursuant to non-discriminatory
rules adopted by the Company) to the extent necessary to decrease the actual
deferral percentage and/or contribution percentage for Highly Compensated
Eligible Employees for such Plan Year to a level which satisfies either of the
actual deferral percentages and/or either of the contribution percentages.”
XXIX.



Section 3.8(2) of the Plan is hereby amended in its entirety to read as follows:
“(2)    In order to ensure that excess deferrals (as such term is defined in
Section 3.5(2)) shall not be made to the Plan for any taxable year for any
Member, the Company may monitor (or cause to be monitored) the amount of
Before-Tax Contributions and Roth Contributions being made to the Plan for each
Member during each taxable year and may take such action (pursuant to
non-discriminatory rules adopted by the Company) to prevent Before-Tax
Contributions and/or Roth Contributions made for any Member under the Plan for
any taxable year from exceeding the maximum amount applicable under Section
3.5(1).”
XXX.



The third sentence of Section 3.9(1) of the Plan is hereby amended in its
entirety to read as follows:
“Without limiting the generality of the foregoing, the Plan may accept as a
Rollover Contribution amounts distributed from a designated Roth account (as
defined in section 402A of the Code) which shall be separately accounted for
under the Plan, but the Plan shall not accept as a Rollover Contribution any
amounts distributed from a Roth IRA (as defined in section 408A of the Code).”





--------------------------------------------------------------------------------





XXXI.



Section 3.11 of the Plan is hereby amended in its entirety to read as follows:
“3.11    Catch-Up Contributions. All Members who have elected, or are deemed to
have elected, to make Before-Tax Contributions and/or Roth Contributions to this
Plan and who have attained age 50 before the end of a particular Plan Year shall
be eligible to make catch-up contributions (the “Catch-Up Before-Tax
Contributions” and “Catch-Up Roth Contributions,” respectively, and the
“Catch-Up Contributions,” collectively) in accordance with, and subject to the
limitations of, section 414(v) of the Code; provided, however that Catch-Up
Contributions shall not be eligible for Matching Employer Contributions under
Section 4.1, and provided further that Catch-Up Contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of section 401(a)(30) and 415(c) of the Code (i.e.,
Sections 3.6 and 4.11, respectively). In addition, notwithstanding any provision
of the Plan to the contrary, the Plan shall not be treated as failing to satisfy
the requirements of sections 401(k)(3), 401(k)(11), 410(b) or 416 of the Code,
as applicable, by reason of the making of any such Catch-Up Contributions. In
furtherance of, but without limiting the foregoing, Before-Tax Contributions and
Roth Contributions that exceed (i) the percentage limits described in Section
3.1, (ii) the statutory limits described in Sections 3.5(1) and 4.11, or (iii)
the limits specified by the Company under Section 3.8 for the Plan Year, shall
be treated as Catch-Up Contributions; provided, however, that whether Before-Tax
Contributions and Roth Contributions are in excess of any applicable limit and
therefore shall be treated as Catch-Up Contributions shall be determined as of
the end of the Plan Year. A Member who is eligible to make Catch-Up
Contributions shall designate whether his Catch-Up Contributions shall be
considered Before-Tax Contributions or Roth Contributions. In the event a Member
does not designate whether the Catch-Up Contributions to be made are to be
Before-Tax Contributions or Roth Contributions, all Catch-Up Contributions shall
be deemed for all purposes of the Plan to be Before-Tax Contributions.”
XXXII.



Section 4.3 of the Plan is hereby amended in its entirety to read as follows:
“4.3    Allocation of Matching Employer Contributions. Except as otherwise
provided in any other provision of the Plan or Trust Agreement, each Employer’s
Matching Employer Contributions made for a Plan Year shall, subject to the
provisions of Sections 3.5(3), 3.6(5) and 3.7(3), be allocated and credited to
the Account of each Employee of the Employer who is a Matching Contribution
Participant, who is entitled to receive Matching Employer Contributions and for
whom Before-Tax Contributions and/or Roth Contributions were made during such
Plan Year, with each such Matching Contribution Participant being credited with
a portion of such Employer’s Matching Employer Contributions equal to the
Matching Employer Contribution Percentage of the Before-Tax Contributions and
Roth Contributions (not in excess of 3% of Compensation or such other percentage
of Compensation specified in the Employer’s Instrument of Adoption) made for him
pursuant to Section 3.1. An Employee of the Employer who is a Matching
Contribution Participant and for whom Before-Tax Contributions and/or Roth
Contributions are made shall be entitled to receive an allocation of Matching
Employer Contributions in accordance with the preceding sentence for the period
during which he was a Matching Contribution Participant. For purposes of this
Section, the terms “Before-Tax Contributions” and “Roth Contributions” shall not
include any Catch-Up Contributions (as defined in Section 3.11).”
XXXIII.



Section 5.2 of the Plan is hereby amended in its entirety to read as follows:
“5.2    Account; Sub-Account. The Company shall establish and maintain, or cause
to be established and maintained, an Account for each Member, which Account
shall reflect, pursuant to Sub-Accounts established and maintained thereunder,
the amount, if any, of the Member’s (1) Before-Tax Contributions, (2) Roth
Contributions, (3) Rollover Contributions, (4) Prior ESOP Contributions, (5)
Matching Employer Contributions, (6) Qualified Nonelective Contributions, (7)
Nonelective Employer Contributions, (8) Transitional Employer Contributions, (9)
FSP Contributions, (10) FSP Plus Contributions, (11) Weartech Prior Matching
Contributions and (12) Harris Prior Employer Contributions. The Company shall
also establish and maintain an ESOP Account and a Non-ESOP Account for each
Member. To the extent a Member’s Rollover Contributions consist of the portion
of a distribution not includible in the gross income of the Member, the Plan
shall separately account for the portion of the distribution that is includible
in gross income and the portion of the distribution that is not so includible,
and any amount received as a Rollover Contribution from a designated Roth
account, as defined in Section 402A of the Code (and only to the extent the
rollover is permitted under the rules of Section 402(c) of the Code), will be
allocated to a Roth Rollover Contributions Sub-Account within the Member’s
Rollover Contributions Sub-Account. The Company may establish such other
Sub-Accounts, to the extent deemed necessary or desirable, in order to
separately account for contribution and/or investment sources.”
XXXIV.



Section 5.8(1) of the Plan is hereby amended in its entirety to read as follows:
“(1)    A Member who is an Employee or a “party in interest” within the meaning
of section 3(14) of ERISA, but who is not a Disabled Member, may apply on the
form provided by the Administrative Committee for a loan from his Vested
Interest in his Account. If the Committee determines that the Member is not in
bankruptcy or similar proceedings and is entitled to a loan in accordance with
the following provisions of this Section, the Committee shall direct the Trustee
to make a loan to the Member from his Account. Each loan shall be charged
against the Member’s Vested Interest in his Sub-Accounts as follows: first,
against the Member’s Rollover Contributions Sub-Account (excluding the Roth
Rollover Contributions Sub-Account), if any; second, to the extent necessary,
against the Member’s Before-Tax Contributions Sub-Account, if any; third, to the
extent necessary, against the Member’s Qualified Nonelective Contributions
Sub-Account, if any; fourth, to the extent necessary, against the Member’s
Matching Employer Contributions Sub-Account, if any; fifth, to the extent
necessary, against the Member’s Nonelective Employer Contributions Sub-Account,
if any; sixth, to the extent necessary, against the Member’s Transitional
Employer Contributions Sub-Account, if any; seventh, to the extent necessary,
against the Member’s Prior ESOP Contributions Sub-Account, if any; eighth, to





--------------------------------------------------------------------------------





the extent necessary, against the Member’s Weartech Prior Matching Contributions
Sub-Account, if any; ninth, to the extent necessary, against the Member’s FSP
Contributions Sub-Account; tenth, to the extent necessary, against the Member’s
FSP Plus Contributions Sub-Account; eleventh, to the extent necessary, against
the Member’s Harris Prior Employer Contributions Sub-Account, if any; twelfth,
to the extent necessary, against the Member’s Roth Rollover Contributions
Sub-Account; and thirteenth, to the extent necessary, against the Member’s Roth
Contributions Sub-Account.”
XXXV.



Section 6.3(1)(b) of the Plan is hereby amended by inserting the following new
sentence at the end thereof:
“Except as otherwise provided under any procedures implemented by the
Administrative Committee, including any Member elections permitted by such
procedures, installment distributions will be charged against the Sub-Accounts
in the Member’s Account on a pro-rata basis.”
XXXVI.



Section 6.7(1) of the Plan is hereby amended in its entirety to read as follows:
“(1)    Withdrawals on Account of Hardship. A Member who is an Employee and who
has obtained all distributions and withdrawals (including distributions of
dividends from his ESOP Account under section 404(k) of the Code but not
Hardship distributions) then available under all plans maintained by the
Controlled Group may request, on a form provided by and filed with the
Committee, a withdrawal on account of Hardship of all or a part of his Vested
Interest in the following Sub-Accounts (including earnings thereon): Rollover
Contributions Sub-Account (excluding the Roth Rollover Contributions
Sub-Account), Before-Tax Contributions Sub-Account, Matching Employer
Contributions Sub-Account, Nonelective Employer Contributions Sub-Account,
Transitional Employer Contributions Sub-Account, Prior ESOP Contributions
Sub-Account, Weartech Prior Matching Contributions Sub-Account, FSP
Contributions Sub-Account, FSP Plus Contributions Sub-Account, Harris Prior
Employer Contributions Sub-Account, Roth Rollover Contributions Sub-Account and
Roth Contributions Sub-Account. Upon making a determination that the Member is
entitled to a withdrawal on account of Hardship, the Committee shall direct the
Trustee to distribute to such Member the amount requested and charge the amount
of the withdrawal to the Member’s Sub-Accounts in the order set forth in the
preceding sentence, provided, however, that the amount of the withdrawal shall
not be in excess of the amount necessary to alleviate such Hardship. If, as of
January 1, 2019, a Member’s Before-Tax Contributions were suspended for a period
of six months following receipt of a withdrawal on account of Hardship, such
suspension will cease to apply effective January 1, 2019 and a Member who
desires to resume having Before-Tax Contributions made for him may do so, as of
any Valuation Date on or after January 1, 2019, if he is then an Eligible
Employee and he again enrolls as a contributing Member pursuant to Sections
2.2(1) and 3.1.”
XXXVII.



Section 6.7(3) of the Plan is hereby amended in its entirety to read as follows:
“(3)    Withdrawals of Rollover Contributions. A Member who is an Employee may
request, on a form provided by and filed with the Committee, a withdrawal of all
or any part of his Rollover Contributions Sub-Account. Any such partial
withdrawal shall be charged pro-rata to the non-Roth Rollover Contributions
Sub-Account and the Roth Rollover Contributions Sub-Account under the Member’s
Account.”
XXXVIII.



Section 6.9 of the Plan is hereby amended by inserting the following new Section
6.9(4) immediately following Section 6.9(3) thereof:
“(4)    Notwithstanding the foregoing, an Eligible Rollover Distribution from a
Roth Contributions Sub-Account or Roth Rollover Contributions Sub-Account will
only be made to another designated Roth account (as defined in Section 402A of
the Code) under an applicable retirement plan described in Section 402A(e)(1) of
the Code or to a Roth IRA described in Section 408A of the Code, and only to the
extent the rollover is permitted under the rules of Section 402(c) of the Code.”
XXXIX.



Section 6.12 of the Plan is hereby amended in its entirety to read as follows:
“6.12     Distributions to Certain Individuals Performing Military Service.
(1)    To the extent permitted by section 414(u)(12)(B) of the Code, a Member
shall be treated as having had an Employment Severance during any period that
the Member is performing services in the uniformed services (as defined in
section 3401(h)(2)(A) of the Code) on active duty for a period of more than 30
days, and may elect to receive a distribution of all or a portion of his
Before-Tax Contributions and Roth Contributions made under the Plan. A Member
who receives a distribution from the Plan by reason of this Section shall have
his Before-Tax Contributions and Roth Contributions suspended for a period of 6
months beginning on the date of distribution. Any such distribution of a portion
of the Member’s Before-Tax Contributions and Roth Contributions shall be charged
pro-rata to the Member’s Before-Tax Contributions Sub-Account and Roth
Contributions Sub-Account.
(2)    A Member who is an Employee and is ordered or called to active duty may
elect a Qualified Reservist Distribution. A “Qualified Reservist Distribution”
is any distribution, if (a) the distribution is from amounts attributable to
Before-Tax Contributions and/or Roth Contributions; (b) the Member was, by
reason of being a member of a reserve component, as defined in Section 101 of
Title 37 of the United States Code, ordered or called to active duty for a
period in excess of 179 days or for an indefinite period; and (c) such
distribution is made during the period beginning on the date of such order or
call, and ending at the close of the Member’s active duty period. Any such
distribution of a portion of the Member’s Before-Tax Contributions and Roth
Contributions shall be charged pro-rata to the Member’s Before-Tax Contributions
Sub-Account and Roth Contributions Sub-Account.”





--------------------------------------------------------------------------------





XL.



Section 15.5(a) of the Plan is hereby amended in its entirety to read as
follows:
“(a)    Each Non‑Key Employee who is eligible to share in any Employer
Contribution for such Plan Year (or who would have been eligible to share in any
such Employer Contribution if a Before‑Tax Contribution or Roth Contribution had
been made for him during such Plan Year) shall be entitled to receive an
allocation of such Employer Contribution, which is at least equal to three
percent (3%) of his Compensation for such Plan Year.”


XLI.



Section 15.5(f) of the Plan is hereby amended in its entirety to read as
follows:
“(f)    For the purpose of this Section, the term “Employer Contributions” shall
include Before-Tax Contributions, Roth Contributions and Matching Employer
Contributions made for an Employee; provided, however, that Matching Employer
Contributions taken into account in satisfying the percentage minimum
contribution requirement set forth in paragraphs (a) and (b) above shall be
treated as matching contributions for purposes of the actual contribution
percentage test and other requirements of section 401(m) of the Code.”


XLII.



Exhibit A of the Plan is hereby amended in its entirety to read as follows:
“EXHIBIT A
Participating Employers
as of July 1, 2019


The Lincoln Electric Company
J.W. Harris Co
Lincoln Global, Inc.
Welding, Cutting, Tools & Accessories, LLC
Smart Force, LLC
Lincoln Electric Cutting Systems, Inc.
Kaliburn, Inc.
Easom Automation Systems, Inc.
Weartech International, Inc.
Vizient Manufacturing Solutions, Inc.
Baker Industries, Inc.”


EXECUTED at Cleveland, Ohio this 26th day of June, 2019.
THE LINCOLN ELECTRIC COMPANY






By: /s/ Michele R. Kuhrt    
Title: Executive Vice President, Chief Human Resources Officer





